COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


IN RE:                                         §
                                                                 No. 08-16-00238-CV
FAMOUS CHICKEN OF EL PASO,                     §
L.L.C.,                                                    AN ORIGINAL PROCEEDING
                                               §
RELATOR                                                           IN MANDAMUS
                                               §

                                MEMORANDUM OPINION

         Pending before the Court is a motion filed by Relator, Famous Chicken of El Paso,

L.L.C., to dismiss this original proceeding because the parties have resolved the dispute between

them. See TEX.R.APP.P. 42.1(a)(1). According to the motion, the Real Party in Interest, Socorro

Rosales, is unopposed to the motion to dismiss. We grant the motion and dismiss the original

proceeding. Costs of the original proceeding are taxed against the party incurring same. See

TEX.R.APP.P. 42.1(d).



February 17, 2017
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.